Citation Nr: 0529590	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the service-
connected mycotic infection (claimed as dermatophytosis), 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


 ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO continued a 
noncompensable evaluation assigned to the service-connected 
mycotic infection (claimed as dermatophytosis).  By that same 
rating action, the RO denied service connection for hearing 
loss, tinnitus and post-traumatic stress disorder.  The 
veteran timely appealed the determination and this appeal 
ensued. 

Thereafter, by a June 2005 rating decision, the RO assigned a 
10 percent evaluation to the service-connected mycotic 
infection, effective April 14, 2000, the date the RO received 
the veteran's claim for increase.  Because the increase does 
not represent the maximum rating available for this 
condition, and was made effective during the course of this 
appeal, the veteran remains in appellate status, 
see AB v. Brown, 6 Vet. App. 35 (1993).  By that same rating 
action, the RO also granted service connection for PTSD, 
hearing loss and tinnitus.  Since that time, the veteran has 
not initiated an appeal regarding the evaluations assigned or 
the effective dates of the awards with respect to the PTSD, 
hearing loss and tinnitus, and thus no claims regarding these 
disabilities are before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a September 2005 Informal Hearing Presentation filed at 
the Board, the veteran's representative asserted that the 
veteran should be granted separate initial 10 percent ratings 
for his tinnitus.  Under the law, a Notice of Disagreement 
(NOD) must be filed with the VA office that entered the 
determination with which disagreement has been expressed.  
See 38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.300 (2005); see also Hamilton v. Brown, 39 
F.3d 1574, 1582-85 (Fed. Cir 1994); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  Accordingly, the June 2005 Informal is 
not accepted as an NOD with the initial evaluation assigned 
to the veteran's tinnitus; however, this matter is referred 
to the RO for appropriate action.

In October 2005, the Board granted the veteran's motion to 
have his case advanced on the docket pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).
FINDING OF FACT

The veteran's mycotic infection (claimed as dermatophytosis) 
is not manifested by adverse symptomatology that causes 
constant exudation or itching, extensive lesions, or marked 
disfigurement; covers at least 20 to 40 percent of the entire 
body, 20 to 40 percent of exposed areas affected, requires 
systemic therapy a total duration of six weeks or more during 
the past 12-month period.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for mycotic infection (claimed as dermatophytosis) have not 
been not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001)(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson,19 Vet. App. 103 (2005).

The Board notes that the appellant was apprised of VA's duty 
to notify in correspondence, dated in August and November 
2004, by an April 2002 statement of the case and June 2005 
supplemental statement of the case.  In particular, the 
August and November 2004 letters informed the appellant that 
to prevail on his increased evaluation claim, the evidence 
must show that his mycotic infection has increased in 
severity.  The letters advised the appellant that VA must 
make reasonable efforts to assist him in getting evidence, 
including medical records, Social Security Administration 
records, or relevant records not held by any Federal 
agencies.  The appellant was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, the June 2005 supplemental statement of the case 
apprised the veteran of the new regulations pertaining to 
skin disabilities, which became effective on August 30, 2002.  
See 67 Fed. Reg. 49,596 (codified at 38 C.F.R. § 4.118).  
Thus, VA has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, was 
to be provided by the claimant and which portion, if any, 
would be obtained by VA on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the August and November 2004 
notice required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim in July 2000, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Regarding VA's duty to assist, relevant VA clinical and 
examination reports are of record.  Taken together, the Board 
is persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the appellant.  This is especially so given that 
VA has had the appellant examined in January 2005 for the 
specific purpose of determining the current severity of his 
service-connected mycotic infection.  While the veteran's 
representative has argued that the January 2005 VA 
examination was inadequate for rating purposes, in part, 
because photographs of the appellant's skin were not 
performed, the Board notes that the examiner provided 
clinical findings, which were consistent with the criteria 
enumerated in 38 C.F.R. § 4.118, Diagnostic Code 7806 (in 
effect prior to and from August 30, 2002).  In addition, as, 
noted below, as the clinical evidence does not reflect that 
the veteran's skin was exceptionally repugnant, color 
photographs were not required.  38 C.F.R. § 4.118 (2001).  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

II.  Relevant Increased Evaluation Laws and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  The veteran's 
entire history is reviewed when making disability 
evaluations. 
See generally, 38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 
1 Vet. App. 589 (1995).  However, because service connection 
was in effect for lichen planus of the legs prior to this 
appeal, the current level of disability is of primary 
concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(codified at 38 C.F.R. § 4.118).  In this regard, the Board 
notes that VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider this claim pursuant 
to the former and revised regulations during the course of 
this appeal.
See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

The veteran's mycotic infection (claimed as dermatophytosis) 
has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, which pertains to dermatitis 
or eczema.  Pursuant to the former criteria, under that 
diagnostic code, a 10 percent evaluation was warranted where 
the skin disability was productive of exfoliation exudation 
or itching involving an exposed surface or extensive area. A 
30 percent rating required that the disability be manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.
Pursuant to the revised criteria, a note states that 
dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  

The revised criteria provide that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating provides 
requires 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a maximum rating of 60 percent under the 
revised criteria is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more 
than 40 percent of exposed areas affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
twelve-month period.

III.  Analysis

For the reasons to be discussed below, an increased rating is 
not warranted for the veteran's service connected mycotic 
infection (claimed as dermatophytosis) under either the new 
or old rating criteria, based on a review of the pertinent 
clinical evidence of record.

VA outpatient reports, dating from June 2001 to October 2004, 
reflect that the veteran had a history of eczema, but that it 
was under control with an over-the- counter cream and 
moisturizing lotions (see VA outpatient report, 
dated June 29, 2001).  When seen in August 2004, the examiner 
reported that the veteran had a skin lesion on his left eye.  
The veteran planned on seeing a private physician.  

During a January 2005 VA examination, the examiner noted that 
he had reviewed the claims file prior to the examination.  
During the examination, the veteran indicated that he when he 
became hot and sweaty, he would get "jock" and under arm 
irritative rashes, which weeped and itched, but that neither 
rash had been active for the previous eight to ten years.  
The veteran indicated that he was on ongoing clotrimazole 
cream, which he applied to the axilla and groin areas and to 
some extent around his eyes, eyebrows, face, and corners of 
his mouth.  The VA examiner noted that there was a 0.5 
centimeter round patch over the appellant's right eyebrow.  
There was no history of any skin cancer or biopsies or 
eczematoid-type rashes.  At that point in time, the VA 
examiner determined that the veteran's mycotic infection 
involved less than five percent of his skin surface area with 
only a very small percentage over the right eyebrow of 
exposed skin.  There was no evidence of any pruritus, oozing, 
peeling, or desquamation of the skin.  The veteran's mycotic 
infection was not limiting him in anyway.  The examiner 
entered a diagnosis of mycotic infections of the groin, 
axilla and face, which appeared predominantly unchanged with 
good control by clotrimazole cream. 

Overall, the preponderance of the evidence is against a 
rating in excess of 10 percent under either the old or new 
criteria for the veteran's mycotic infection (claimed as 
dermatophytosis).  Considering first the criteria in effect 
prior to August 30, 2002, the veteran has not exhibited 
constant exudation or itching, extensive lesions, or marked 
disfigurement as a result of his dermatophytosis.  Indeed, 
upon evaluation by VA in January 2005, the veteran 
acknowledged that his underarm and "jock" rashes had not 
been considerably active over the previous eight to ten 
years.  In addition, the VA examiner noted that there was no 
evidence of any pruritus, oozing, peeling, or desquamation of 
the veteran's skin.  Additionally, no extensive lesions or 
marked disfigurement were noted.  In fact, the VA examiner 
found the veteran's mycotic infection of the groin, axilla 
and face appeared to be in good control with an antibiotic 
cream.  Thus, an increased evaluation for the service-
connected mycotic infection (claimed as dermatophytosis) is 
not warranted pursuant to the criteria for skin disabiities 
in effect prior to August 30, 2002.

Considering next the veteran's claim under the revised 
criteria in effect August 30, 2002, the aforementioned VA 
medical examination does not reflect that 20 to 40 percent of 
the veteran's entire body, or 20 to 40 percent of exposed 
areas, is affected.  Likewise, systemic therapy such as 
corticosteroids or other immunosuppressive has not been 
required.  The veteran has only been prescribed an antibiotic 
cream for his skin disability (i.e., clotrimazole).  Overall, 
the preponderance of the evidence is against a finding that 
the condition warrants an evaluation greater than 10 percent 
under the criteria for skin disabilities, effective August 
30, 2002.  

The Board notes that the veteran's service-connected skin 
disability has not been manifested by any scarring 
whatsoever; mycotic infection is the predominant disability.  
Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804 and 7805 (2001)(2005) are not for 
application in this case.

IV.  Extraschedular Consideration

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's mycotic infection 
(claimed as dermatophytosis) reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than schedular 10 percent rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  
There is no indication that the service-connected mycotic 
infection (claimed as dermatophytosis) results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or to warrant frequent, or 
indeed, any periods of hospitalization care, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
ORDER

An increased evaluation for mycotic infection (claimed as 
dermatophytosis) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


